Title: To John Adams from Ignatius Thomson, 22 August 1809
From: Thomson, Ignatius
To: Adams, John



Pomfret August 22th 1809

Most respectable Patriot
I take the liberty at sending to you by the mail an oration which I delivered on the fourth of July; a liberty which I presumed wants not be received a miss if well intended.Vanity in the author with respect to the merits of the work is not my object, but real information. When I penned the oration it was from the best information I then could obtain. A summary view of real facts was my object in that oration; If I have departed in any respect from them, it was not from intention but from the want of correct information; If this should be the case after due information I feel willing to correct the same before the public. From some of your writings which I have since seen I have been led to suspect that there might be some things not altogether correct. Your revolutionary character, your knowledge of the cabinet of our nation and your freedom in disclosing the real truth to the public lead me to look on you as the most proper person to give the information I desire. I hope Sir the favor I ask will not interfere with your greater usefulness to your country. In your communications you have done an essential service to your country, they cannot be fogotten by every friend to the principles of the revolution; by these you evince your worth to your country even in private life; Surely to correct errors, to vindicate the rights of our country to the common high way of all nations against foreign encroachments by lawless power, and to mark out those persons who under an ostensible love of their country are seeking its distruction as a sacrifice to their personal aggrandizement, must cause to arise in your heart a complacency in proportion to your love of your country and your means of saving it from ruin, must cause every son of freedom to appreciate your worth as an ample protector of our liberties and demand a tribute of gratitude from the sentiments of a free people.
Without commenting on your past services, it may suffice to say, that our country is still in a critical situation, & your usefulness may be as great as ever. I hope you will continue to disclose hidden characters to public light and benefit the public from the treasures of your wisdom and experience in this peculiar time so nearly assimulating the revolutionary contest. I have not the least doubt in saying that the more you convince the public, of these difficulties you had to encounter when at the head of government—the readiness by which you timely discovered the hidden monster and the firmness with which you confronted the wiles of those men whose object was to lead you from the first principles of American freedom, the more the public will appreciate what is past—the more they will be desirous that you would continue your fostering hand and the labors of your patriotic heart. In this, I hope that neither you nor the public will receive any thing short of just expectations.—Sir, I would ask your views of the british in their conduct toward us, whether it be not to make war on us to destroy or take our shipping that none but they might use the ocean and plunder at pleasure what ever part of the world they please.
I would close by expressing my fervent desires that the same Almighty being who hath hitherto protected us would restrain the power of the lawless and continue to us the blessings of a free government—

Ignatius Thomsom
PS. I am about publish a book in which I would insert the inaugural Speeches of all our Presidents, I have not at present the means of readily obtaining yours. If it be not too much trouble to you to send it to me I should be glad.

